Citation Nr: 0827755	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal tubular dysfunction, claimed as due to VA outpatient 
medical treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic fatigue syndrome, claimed as due to VA outpatient 
medical treatment.

3.  Entitlement to an increased disability rating for a left 
ankle sprain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the San Diego, California 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a February 2002 decision, the RO 
denied an increase above the existing 20 percent disability 
rating for left ankle sprain.  In a March 2003 decision, the 
RO denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for renal tubular dysfunction and chronic fatigue 
syndrome, both claimed as due to VA outpatient treatment.

In June 2006, the Board remanded the case for additional 
procedural action and evidentiary development.  At this time, 
the appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board finds it necessary to remand the case again for 
additional action.  The instructions in the Board's June 2006 
remand included scheduling the veteran for a VA medical 
examination, with the examiner to review the veteran's claims 
file and to address specific questions, including whether the 
veteran has any current kidney disorder, muscle disorder, or 
chronic fatigue syndrome.  The veteran had a VA examination 
in November 2006.  The examiner stated that there was no 
evidence that the veteran had any current kidney or muscle 
disorder; but the examiner did not specifically indicate 
whether the veteran had any current chronic fatigue syndrome.  
On this repeat remand, the veteran should have a new VA 
examination, with the examiner to state whether the veteran 
has chronic fatigue syndrome, and to address the likely 
etiology of that disorder if it is present.

The veteran had a videoconference hearing in November 2005 
before a Veteran Law Judge.  In a January 2008 letter, the 
Board informed the veteran that the judge who conducted that 
hearing was no longer employed by the Board.  The letter 
asked the veteran to respond within 30 days if he wished to 
have a new hearing.  The veteran did not respond.  In a July 
2008 post-remand brief, however, the veteran's representative 
stated that the veteran was still entitled to have a hearing 
before the judge who would decide the appeal.  Therefore, the 
veteran should be contacted to determine whether he wants 
another hearing.  If so, the hearing should be scheduled.

In July 2008, the RO received records of private medical 
treatment of the veteran in 2003 through 2007.  Those records 
were not previously associated with the claims file.  The RO 
forwarded those records to the Board.  There is no indication 
that the veteran waived initial consideration of those 
records by the RO.  On remand, then, the RO should review 
those recently submitted records and review the claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a new VA medical examination to determine 
whether he has chronic fatigue syndrome.  
The veteran's claim file should be 
available to the examiner for review.  The 
examiner should provide a diagnosis as to 
whether the veteran has chronic fatigue 
syndrome.  If chronic fatigue syndrome is 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the chronic fatigue 
syndrome is related to the prescription of 
Lipitor for hyperlipidemia in 2002.  If 
there is chronic fatigue syndrome related 
to the 2002 Lipitor prescription, the 
examiner should express an opinion as to 
whether the selection of Lipitor or the 80 
milligram per day dose of Lipitor was 
unusual and arguably dangerous or 
erroneous.  The examiner should explain 
the reasons for the conclusions reached.

2.  The veteran should be contacted to see 
if he wants a new hearing before a 
Veterans Law Judge, as the judge who 
conducted a November 2005 videoconference 
hearing is no longer employed by the 
Board.  If the veteran indicates that he 
does not want a new hearing, or if he does 
not attend a new scheduled hearing, that 
should be noted in the claims file.

3.  Thereafter, the RO should review the 
expanded claims file, specifically 
considering private treatment records that 
the veteran submitted in 2008.  The RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains less than 
fully granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




